Citation Nr: 1643661	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-35 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Whether the character of discharge from January 1991 to April 1994, was dishonorable for VA purposes.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a disorder manifested by dizziness. 

4.  Entitlement to service connection for a digestive disorder, to include a condition manifested by gastralgia. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1986 to June 1990, and from January 1991 to April 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 character of discharge administrative decision, and September 2012 rating decisions of the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. The Veteran accepted an undesirable discharge from service from January 1991 to April 1994, to escape trial by general court martial and he was not insane at the time of the offense that led to his discharge.

2.  An acquired psychiatric disorder, to include PTSD, is not shown to be causally or etiologically related to any disease, injury, or incident in honorable service.  

3.  There is no credible persuasive evidence establishing that the Veteran currently has a disorder manifested by dizziness.  

4. A digestive disorder, to include a condition manifested by gastralgia, is not shown to be causally or etiologically related to any disease, injury, or incident in honorable service.  





CONCLUSIONS OF LAW

1. The Veteran's service from January 1991 to April 8, 1994, is dishonorable for VA purposes and is a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(d)(3).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3. The criteria for entitlement to service connection for a disorder manifested by  dizziness, are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

4. The criteria for the establishment of service connection for digestive disorder, to include a condition manifested by gastralgia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the May 2010 and October 2010, letters explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The October 2010 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements, in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Veteran underwent a psychiatric VA examination in May 2012.  This examination is found to be adequate in so far as it thoroughly and accurately portrays the extent of the claimed disability.  It was conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  The medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran was scheduled for a hearing in February 2015.  The Veteran's representative submitted correspondence in February 2015, indicating the Veteran no longer wished to proceed with a hearing, and to proceed with the appeal.  

II.  Character of Discharge

A. Laws and Regulations

Under VA laws and regulations, and for VA benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101 (2) (West 2014); 38 C.F.R. § 3.1 (d) (2015). VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 101 (18); 38 C.F.R. § 3.12 (a). A "discharge" or "release" includes retirement from the active military, naval, or air service. 38 C.F.R. § 3.1 (h). 

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge. 38 C.F.R. § 3.12 (a). 

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service. VA does not have the authority to alter the findings of the service department. 38 C.F.R. § 3.203 (a); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999). VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department. Harvey v. Brown, 6 Vet. App. 416 (1994). 

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits. Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies. 38 C.F.R. § 3.12.

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge and, thereby, a bar to VA benefits. However, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (finding that 38 C.F.R. § 3.12does not limit "dishonorable conditions" to only those cases where dishonorable discharge was adjudged). Specifically, there are two types of character of discharge bars: statutory bars found at 38 U.S.C.A. §5303(a) and 38 C.F.R. § 3.12 (c); and, regulatory bars listed in 38 C.F.R. §3.12(d). These statutory and regulatory bars prevent entitlement to VA benefits.

As to the regulatory bars, 38 C.F.R. § 3.12 (d) provides that a discharge or release because of one of the offenses specified is considered to have been under dishonorable conditions. In the present case, the relevant offense is listed at 38C.F.R. § 3.12 (d)(3) - an offense involving moral turpitude (generally including conviction of a felony). 

The term "moral turpitude" is not defined in 38 C.F.R. § 3.12 (d), but is defined in Black's Law Dictionary as "conduct that is contrary to justice, honesty, or morality." Black's Law Dictionary (8th ed. 2004). Additionally, in a published advisory opinion, VA's General Counsel indicated that moral turpitude is the element of a willful act committed without justification or legal excuse, which gravely violates moral standards and which, by reasonable calculation, would be expected to cause harm or loss to person or property. See VAOPGCADV 6-87 (Feb. 5, 1988).

In any event, a discharge or release from service under any of the conditions specified in 38 C.F.R. § 3.12 (d), such as an offense involving moral turpitude, is a regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided. 38 U.S.C.A. § 5303 (b); 38 C.F.R. § 3.12 (b). That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge. Id. Thus, "insanity" is a defense to all regulatory bars.

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354 (a). The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses. Stringham v. Brown, 8 Vet. App. 445, 449 (1995). 

A discharge issued as a result of acceptance of an undesirable discharge to escape trial by general court martial is considered to have been issued under dishonorable conditions. 38 C.F.R. § 3.12 (d)(1) (2015). A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge. 38 U.S.C.A. § 5303 (b) (West 2014); 38 C.F.R. § 3.12 (b) (2015).

B. Facts and Analysis 

The Veteran entered active duty June 1986, and was honorably discharged June 1990. 

He reentered active duty January 1991, and was discharged April 1994, and received an under than honorable conditions discharge as a result of administrative board proceedings.  He was found to be in violation of the Uniform Code of Military Justice (UCMJ) occurring before he was eligible for separation from his second period of service.  His personnel file shows he was charged with Article 134 of the UCMJ, Indecent Assault, and found guilty in October 1993.  In August 1993, he admitted to placing his hand on a semi-conscious female service member passed out on a bed with her pants unbuttoned and unzipped.  In October 1993, he was apprehended by the Honolulu Police Department for kidnapping and two counts of sexual assault.  

In January 1994, the Veteran was found guilty at Commanding Officers Non Judicial Punishment.  In April 1994, he was administratively discharged under other than honorable conditions in lieu of trial by a court-martial.    

The evidence does not show, and the Veteran has not alleged, that he was insane at the time of the offenses leading to the undesirable discharge.  

The Board is bound by the service department's determination for the reason of a veteran's separation from active service and is not at liberty to change that determination.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  The narrative reason for the Veteran's discharge was for the good of the service.  He accepted an undesirable discharge to escape trial by court-martial.  His recourse is with the service department, not with the VA. Furthermore, the record indicates the Veteran filed to have his discharge reviewed by the Naval Discharge Review Board.  In 1996, the Naval discharge Review Board, found the Veteran's separation was proper and equitable, and determined that the characterization of discharge was to remain as issued.  There is no evidence in the records to show that the Veteran received an upgrade of his discharge from the Discharge Review Board within the 15 year statute of limitations.  

The offenses during his service in the US Navy from January 1991 to April 1994, were a result of his sexual misconduct (38 C.F.R. 3.12(d)(3)).  In addition, he accepted an undesirable discharge to escape trial by general court-martial (38 C.F.R. 3.12(d)(1)).  Accordingly, his service from January 1991 to April 1994 and character of service described as under other than honorable conditions, is considered dishonorable for VA purposes.  

III.  Claims for Entitlement to Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f). 

The regulations for PTSD include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010). 

Initially, the Board notes that there is no evidence in the record that the Veteran served in combat nor is the Veteran claiming that he served in combat or that his PTSD is related to combat. Further, as the Veteran did not serve in a location involving "fear of hostile military or terrorist activity," the amended regulations are not for application. Rather, the Veteran's principal claimed stressor is that he was sexually assaulted while in service. 

Thus, as it is not shown that the Veteran engaged in combat, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events. Rather, his alleged service stressors must be established by official service records or other credible supporting evidence. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994). The regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).

VA's regulation concerning the evidence necessary to establish the occurrence of a stressor in claims for service connection for PTSD provides the following guidance: If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case. When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The appellant is a Veteran who served on active duty from June 1986 to June 1990, and from January 1991 to April 1994.  The Veteran's second period of service is dishonorable, and therefore the Veteran is barred from VA benefits that could have resulted from that period.    

A. Acquired Psychiatric Disorder

The Veteran filed for service connection for PTSD in May 2010, and later in October 2016 his representative indicated he should be assessed for any psychiatric disorder.   

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim.  Id. At 5. In light of the Court's decision in Clemons, and the representative's statements, the Board has recharacterized the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons. 

As stated above, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events, and his alleged stressors must be established by official service records or other credible supporting evidence. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Here, his service treatment and service personnel records are silent with respect to any incidents of military sexual trauma.  Moreover, such records are negative for evidence of a psychiatric disorder.  Review of the Veteran's military service personnel records showed that he made regular advancement in service and no incidents of changes in behavior, requests for transfer or reports of sexual abuse or harassment were noted in the record.  There was no evidence of seeking mental healthcare in service or seeking disciplinary action against offenders while in service. 

In November 2010, the Veteran submitted a statement in support of his claim for service connection for PTSD, secondary to personal assault.  The Veteran stated that during his last full deployment in Thailand, sometime between September 1986 and June 1990, while on shore he picked up a woman from a bar.  He went to her home, and reported that upon entering the house, he was humped, robbed, tied up, beaten and sexually assaulted.  Six hours later, he reported being untied by children that came into the home.  He went on to state that upon returning to his ship, he did not report what had happened.  He stated that ever since that occurrence he has been in and out of prison because of his hate for prostitutes.  
According to Saguaro Correctional Records, note the Veteran was assessed with PTSD in 2008, that resolved.  The indicated stressor was described as combat service.  The Veteran explained that he had intrusive memories, triggered by news reports of war.   

On two separate occasions, while the Veteran was incarcerated, he participated in the Sex Offender Treatment Program (SOTP).  In October 1993, the Veteran was arrested for attempted sexual assault, kidnapping and assault.  He pled guilty to attempted sexual assault in the second degree, kidnapping, and assault in the second degree.  He tried to force sexual penetration on a victim, and restrained the victim with intent to inflict bodily injury, and caused substantial bodily injury.  Later from March 2004 to March 2006, the Veteran was charged with sexually assaulting four females.  He pled guilty to sexual assault in the second degree, third degree, impersonating a law enforcement officer, and kidnapping.  

According to a SOTP November 2011 pre-treatment evaluation, the Veteran's  thought processes were clear, coherent and goal-oriented.  He smiled and laughed and denied any past or current visual/auditory hallucinations, paranoia, suspiciousness, thought insertion, receiving special messages from radio or television, or possessing special powers that no one is aware of.  He denied any problems with his memory, concentration or ability to pay attention.  He denied feeling depressed, guilty, hopeless or worthless.  He denied homicidal ideation, except for the homicidal ideation he had when contemplating murdering the victims of the prior abuse as he blamed them for his being in prison.  He said he had suicidal ideation as far back as high school, but denied any at present. He reported that he abused and assaulted roughly 40 women, all of which were either strippers or prostitutes over the years.  He reported the only time he had ever sought mental health treatment, was during his SOTP participation.  According to the examiner, the Veteran was diagnosed with alcohol abuse (in remission due to incarceration), sexual abuse of adult, raped numerous women, physical abuse of adult (numerous women), antisocial personality disorder, and no general medical conditions.  In May 2012, at a SOTP module, he reported that on a trip to Thailand in 1989, he solicited a prostitute who then robbed and sexually assaulted him, and subsequently tried to get revenge on her but was unsuccessful.  He stated that after he was ashamed and embarrassed, even more so about what he was doing than what had occurred.  

In May 2012, the Veteran underwent a VA examination.  The Veteran's symptoms were not found to meet the diagnostic criteria for PTSD, or the criteria for a psychiatric condition.  The Veteran reported spending much of his life incarcerated since 1994.  He reported trying to remain active in prison participating in activities available, exercising and socializing.  He reported having a cohort of friends, and did not isolate himself.  He reported that when he was not incarcerated he remained active in social and leisure activities.  The Veteran was not employed, and was incarcerated for sexual assault.  He reported having difficulty keeping a job following service, and often quit or was fired.  He was arrested for sexual assault in 1993, and jailed for a year, with 5 years' probation.  He violated probation and was imprisoned again.  He was released in 2004, and worked various jobs prior to being arrested again for sexual assault.  He reported getting along well with co-workers and supervisors in service, and since service.  During service, the Veteran reported he was not exposed to combat, but reported being sexually assaulted while on liberty.  He reported being disciplined due to underage drinking, and getting into a fight, and for writing bad checks.  With regard to mental health history, he reported during service, he did not engage in psychiatric treatment.  He currently was engaged in counseling related to being a sexual offender.  The Veteran reported that during service he hired a prostitute and went to her home, and that he was then attacked by men and tied up and sexually assaulted.  The Veteran reported that subsequent to that incident he found pleasure in harming women.  The examiner noted the Veteran does not have symptoms that meet the DSM-IV criteria for PTSD. The examiner went on to state that the criminal behavior that occurred since the reported assault is not caused by or a result of PTSD.  Additionally, the perpetration of crime and revenge is not a symptom of PTSD. 

In February 2013 a statement from J.H., a licensed social worker, of Soft Island Paradise Counseling was received.  Ms. H. stated that with regard to the Veteran's question pertaining to PTSD being related to prior abuse, it is possible.  Ms. H. makes no mention or comment with regard to a stressor, or to any other psychiatric condition.   
In an April 2013 statement provided by Dr. C. of the SOTP, in response to the Veteran's question as to whether he suffers from PTSD caused by his own experience of sexual assault, Dr. C stated it is a possibility he may suffer from PTSD.  Dr. C.'s statement is based on the Veteran's reported sexual assault, which could not be confirmed or conceded, and furthermore, Dr. C. does not provide a diagnosis of PTSD, or any other psychiatric condition. 

On the April 2014, VA Form 9, the Veteran stated he saw the VA doctor briefly, and requested a second opinion from a non-VA doctor.  He reported having behavior changes during service, as evidenced that he was sent for drug treatment for his alcohol problems.  He reported during service he damaged officers and crews cars.  He stated the activating stressor was being sent to Thailand for a second period of service.   

The Board notes, that in the October 2016, IHP, the Veteran's representative expressed that the Veteran was evaluated under DSM-IV, and that since then the VA adopted the DSM-V.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  VA updated references in its regulations to the Fifth Edition of the DSM (DSM-V). However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014. See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date). Inasmuch as the Veteran's appeal was originally certified to the Board prior to August 2014, the amendments are not applicable.

The Board observes that the Veteran is competent to report that he experienced alleged stressors in service, and that he has experienced psychiatric symptoms since such time. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that a claimant was competent to testify to chronicity and continuity of mental health symptoms); Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992) (holding that a claimant was competent to report a nervous breakdown that occurred shortly after service). Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

However, in the instant case, the Board finds that the Veteran's lay statements regarding the account of his alleged stressors to be not credible.  In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record. Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event -see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, fascial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). 

Here, the Board finds that the credibility of the Veteran's allegations pertaining to his in-service stressors is outweighed by the evidence to the contrary, which includes competent and probative medical opinion evidence and his own documented falsehoods.  Importantly, there are no forms of alternative evidence that can be used to support his contention of MST under 38 C.F.R. § 3.304(f) (5). In this regard, there was no deterioration in work performance following the alleged assault to support his claim.  There are no emergency rooms records following the alleged incident.  Moreover, there was no record of any diagnosis of a psychiatric disorder during service, and in fact the Veteran re-enlisted following the alleged incident.  There has also been no other lay evidence besides the Veteran's own statements to support the Veteran's claims.  Importantly, as noted by the VA examiner, revenge is not a result of PTSD. The examiner found that the Veteran did not have symptoms of PTSD.   
Moreover, probative medical evidence also indicates that the Veteran does not have an acquired psychiatric disorder.  In this regard, the VA examiner was unable to diagnosis the Veteran with a psychiatric condition.  The VA examiner discussed the Veteran's account of the MST; the examiner also provided an analysis of his past and current symptoms in regard to etiology of an acquired psychiatric disorder.  The Board notes that VA treatment records and private treatment records show no history of treatment for or a diagnosis of PTSD related to MST, or of a psychiatric disorder attributable to service. 
 
Based on the medical evidence of record, the Board must find that service connection for an acquired psychiatric disorder other than PTSD is also not warranted. In this regard, there is no competent medical evidence linking any current psychiatric disability to service. Again, service treatment records are silent with respect to any findings of an acquired psychiatric disorder. Importantly, after reviewing the claims file, in the highly probative VA opinion, the VA examiner found that the Veteran does not suffer from a psychiatric condition.  Importantly, there is no competent evidence of record to refute this opinion. 

Further, not until many years following his separation from service did the Veteran file a claim for service connection for an acquired psychiatric disorder, and/or PTSD.  In that regard, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection. See Maxon v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000).  Significantly, the Veteran first filed a claim for a psychiatric condition in May 2010, twenty years following discharge from service. 

Moreover, although the Veteran has reported experiencing continuing psychiatric symptoms since service, his assertions that his current symptoms are a continuation of symptoms he experienced since service are outweighed by the more probative VA opinion finding no evidence linking his current symptoms to service.  Importantly, his psychological disorder is not one of those diseases listed at 38 C.F.R. § 3.309(a).  Thus, a continuity of symptoms may not be used to establish service connection and a medical nexus is required. See Walker, supra.

The Board has considered the Veteran's lay statements that he has a psychiatric disorder, related to his military service, but finds that, as a lay person, he is not competent to render an etiological opinion. In this regard, the question of etiology of a mental disorder involves a medical subject concerning an internal psychological process extending beyond an immediately observable cause-and-effect relationship. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence. See Jandreau, supra; see also Woehlaert, supra. 

Based on the above analysis, the Board finds that service connection is not warranted for an acquired psychiatric disorder, to include PTSD. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Chronic Dizziness 

The Veteran's service treatment records are negative for any complaints or treatment of a condition manifesting as dizziness. 

In a June 2009 statement, the Veteran reported dizzy spells through the day, and reported that his physician had informed him there was no treatment.  In December 2010, the Veteran submitted a statement indicating he began experiencing dizziness in 1995.  He reported being placed on blood pressure medication that caused his dizziness to get worse.  Later in 1999 he reported a dizzy spell, went to the VAMC, but no diagnosis was made, nor was he placed on any medication.  

In a record from Community Assistance Center, in May 2011, the Veteran complained of stress induced dizziness and also dizziness with exertion.  A stress test was done which was normal.  No diagnosis was made pertaining to dizziness.  In January 2012, the Veteran was referred to an audiologist for testing to address his complaints of vertigo.  An audiogram was done, and the findings were normal.  Additionally, an otolaryngologist conducted a surgical microscope examination, and the findings were normal.  

To the extent the Veteran has filed a claim for dizziness, under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). 

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet App 319 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321  (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  In this case, a clinical diagnosis related to dizziness, has not been rendered.  

The Veteran has asserted that he suffers from a dizziness condition as a result of his active duty service.  Although a lay person, such as the Veteran, is competent to describe observable symptoms, the diagnosis or etiology pertaining to a dizziness condition, involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence. See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The claimed disability is not apparent from the medical evidence of record, and the existence of any such malady turns on what is not observable, namely whether there is a pathological process within the body.   The Veteran has not been diagnosed with a disorder that manifests with symptoms of dizziness. The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent diagnosis or an etiological opinion in medical matters in this case.  

There is no evidence of record that the Veteran suffers from a condition that manifests with dizziness.  Consequently, there is no medical evidence of record showing that the Veteran currently has a disability that has symptoms of dizziness, that is related to military service, and the Board may not accept unsupported lay speculation with regard to medical issues.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for dizziness.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C. Digestive Condition, to include Gastralgia

Here, the Veteran's service treatment records are silent with respect to any incidents of a condition that manifested as gastralgia, or a digestive condition. 

In May 2010, the Veteran filed for service connection for gastralgia.  There is no evidence in service of a stomach condition, and the first report of a digestive condition occurred over 10 years following discharge from service.  

In April 2001, records indicate he was treated for GERD, and was taking tagamet, zantac and prilosec, none of which were reported to help his stomach pain, but did relieve his acid reflux.  The Veteran indicated that no one had been able to diagnose the cause of his stomach pain.  

Records from Saguaro Correctional Center, from October 2009, indicate the Veteran reported having stomach pain, and indigestion on occasion.  He tested positive for H pylori, and was prescribed antacids.  He was assessed as having esophageal reflux.   

As stated above, in light of the Court's decision in Clemons, and medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for gastralgia, to include service connection for a digestive disorder, to include a condition manifested by gastralgia.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Although the Veteran contends that he has gastralgia, related to his active service, the Veteran has submitted no competent medical evidence or opinions to corroborate such a contention. 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).

The Veteran's opinion is not considered competent to provide the requisite etiology of a digestive disorder, to include gastralgia, because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of a digestive disorder, or gastralgia.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between a digestive disorder and his military service. 

Therefore, the lay statements regarding a digestive disorder, to include gastralgia being related to service are not considered to be competent nexus evidence, as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology.

In the absence of medical evidence of a digestive disorder in service, persuasive lay evidence of continuous symptoms ever since service, and medical opinion evidence relating the Veteran's digestive conditions, or a diagnosed condition pertaining to gastralgia, to service, the preponderance of the evidence is against the claim.  Accordingly, service connection for a digestive disorder, to include a condition manifested by gastralgia is not warranted.
	
As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a digestive disorder, to include a condition manifested by  gastralgia.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The character of discharge from January 1991 to April 1994, was dishonorable for VA purposes.  

Entitlement to service connection for a disorder manifested by dizziness is denied. 

Entitlement to service connection for a digestive disorder, to include a condition manifested by gastralgia, is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.  


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


